UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7841


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

REGINALD PHILLIP WHITE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:08-cr-00011-gec-mfu-1; 5:09-cv-80160-gec-mfu)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Phillip White, Appellant Pro Se.    Jeb Thomas Terrien,
Assistant United States Attorney, Louis K. Nagy, OFFICE OF THE
UNITED STATES ATTORNEY, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald      Phillip    White      appeals       the   district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the       denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner        satisfies       this        standard       by     demonstrating            that

reasonable       jurists       would    find       that    any     assessment         of     the

constitutional         claims    by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that White has

not     made     the   requisite       showing.           Accordingly,         we     deny    a

certificate       of       appealability      and      dismiss     the       appeal.          We

dispense        with    oral    argument       because       the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                              2